Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ANDEXCHANGEACT OF For the fiscal year ended December 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-26119 UONLIVE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 87-0629754 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5/F,
